DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the amendment filed 3/8/2021.  The amendment has been entered and considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 9, 11, 12, 14, 29, 31-34, 36, 37, 39, 40, 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over GAO et al. “Gao” US 2019/0069320 in view of Zhu et al. “Zhu” US 2019/0200367.

Regarding claims 1 and 29, Gao teaches a method and a terminal device comprising a processor, a transceiver, and a memory, the processor, the transceiver, and the memory communicate with each other through an internal connection path, when the processor executes instructions stored by the memory, the terminal device is caused to: 
receive first resource indication information from a network device at a first moment, the first moment being located in the n-th time domain resource unit, the first resource indication information indicating a frequency domain resource allocated for transmission of a target channel in the (n+i)-th time domain resource unit, and the target channel comprising a data channel or a control channel of the terminal device, where n and i are positive integers (the base station configures one or more UL grants which include time / frequency information for a target channel/time unit for the UE to transmit on; Paragraphs 88-92, see also Figures 6 and 7 step 21.  These UL grants are transmitted to the terminal; Step 22.  These UL grants are received at the UE at different times within the first time unit; See Figures 8-11 and thus this is viewed as a first moment); 
wherein terminal device is further caused to receive second resource indication information from the network device at a second moment after the first moment, the second resource indication information indicating a time domain resource allocated for transmission of the target channel in the (n+i)-th time domain resource unit (the base station configures one or more UL grants which include time / frequency information for a target channel for the UE to transmit on; Paragraphs 88-92, see also Figure 7 step 21.  
Gao does not disclose determining a time resource after the first moment.  However, Zhu teaches that after the base station determines the frequency domain resource range (i.e. first moment), the base station determines the time domain resource; Paragraph 75.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Gao to include determining the time domain resource after the first moment as taught by Zhu.
	One would be motivated to make the modification such that the system can ensure the time resource is within the frequency resource range as taught by Zhu; Paragraph 74.

Regarding claims 3 and 31, Gao teaches sending and receiving the target channel to/from the network device on the time domain resource unit (The base station sends the time/channel information to the UE on the time/frequency and also the UE transmits on the uplink target channel on a giving time/frequency as scheduled; Paragraphs 88-92 and Figures 6 and 7).



Regarding claims 5 and 33, Gao teaches the second resource indication includes an identifier of the time domain resource which indicates a time corresponding to the identifier in a plurality of preset time domain resources (Paragraphs 76 and 92 teach that the target time domain resource may be a predetermined position and carried within appendix information found in the UL grant).

Regarding claims 6 and 34, Gao teaches the first resource indication indicates at time domain resource allocated for transmission of the target channel (the base station configures one or more UL grants which include time / frequency information for a target channel/time unit for the UE to transmit on; Paragraphs 88-92, see also Figures 6 and 7 step 21.  These UL grants are transmitted to the terminal; Step 22.  These UL grants are received at the UE at different times within the first time unit; See Figures 8-11 and thus this is viewed as a first moment.  As all the grants carry both sets of information, the first resource would include the time resource for transmitting).



Regarding claims 9 and 37, Gao teaches receiving second resource indication from the network device at a second moment after the first moment on a preset frequency domain resource (the base station configures one or more UL grants which include time / frequency information for a target channel/time unit for the UE to transmit on; Paragraphs 88-92, see also Figures 6 and 7 step 21.  These UL grants are transmitted to the terminal; Step 22.  These UL grants are received at the UE at different times within the first time unit; See Figures 8-11 and thus this is viewed as a first moment.  Paragraphs 76 and 92 teach that the resources may be a predetermined position and carried within appendix information found in the UL grant and thus the symbol/time/frequency used for transmitting is preset).



Regarding claims 12 and 40, Gao teaches the n-th time domain is a slot, or subframe (Paragraph 88 teaches symbols and subframes for transmission, see also Figures 8-11)).

Regarding claims 14 and 42, Gao teaches the channel is a UL or DL data channel (PUSCH; Paragraph 9.  Further, Uplink/Downlink data is being transmitted on the channel and thus it is an uplink/downlink data channel; Paragraphs 86 and 109).

Claims 13 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Zhu and further in view of Chen et al. “Chen” US 2015/0181440.

Regarding claims 13 and 41, Gao does not teach using different physical channels to receive the resource indications.  However, Chen teaches different channels are used for sending/receiving different resources in time / frequency dimensions; Paragraph 50.  Thus one can see that the different indications for time / frequency can be carried over different physical channels.

	One would be motivated to make the modification such that the system can different transmission considerations can be taken into account based on the information being conveyed as taught by Chen; Paragraph 50.

Allowable Subject Matter
Claims 7, 10, 35 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 3/8/2021 have been fully considered but they are not persuasive. 
Regarding claims 1 and 19, Applicant argues Gao teaches time and frequency domain resource are indicated using one communication resource message and not multiple messages (UL grants) to the same UE and thus Gao does not teach first and second resource indication information are different information transmitted at different times.  Applicant further argues Zhu does not teach original claim 2 because Zhu only relates to the order (sequence) for determining the time domain and frequency domain resources, while only one piece of resource indication information is used to indicate the 
The Examiner respectfully disagrees.  With respect to Gao, Gao teaches the idea of sending one or multiple UL grants to UEs in paragraphs 88-92.  Gao teaches that a target UE can receive the UL grant to acquire time/frequency information in the current time unit (paragraph 104) and the UE, if it wants, can also receive an UL grant and detect the time/frequency to transmit in a next time unit (Paragraph 105).  As these grants are not received at the same time, they are viewed as being received at different moments (first and second as claimed).  There is nothing preventing a UE from receiving multiple grants if the same UE wants to transmit in the current time and a future (next) time.  Further, Gao teaches the UL devices can detect a UL grant on each target time/frequency resource in a time unit.  As there can be multiple time units and target time/frequencies, the UE would receive multiple UL grants.
Zhu was relied upon to expressly teach the idea of determining specific resources (time and frequencies) at different moments/times.  Zhu teaches that after the base station determines the frequency domain resource range (i.e. first moment), the base station determines the time domain resource; Paragraph 75.  As these occur at different times, Zhu properly reads on the claimed determining the time resource after the first moment.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621.  The examiner can normally be reached on Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/BRANDON M RENNER/           Primary Examiner, Art Unit 2419